Citation Nr: 0828743	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
back, neck, and shoulder injury.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for a hydrocele.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and an acquired psychiatric disorder 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent medical nexus evidence of record 
indicating the veteran currently has a back, neck, and 
shoulder disorder that is causally or etiologically related 
to his service in the military.

3.  There is no competent medical nexus evidence of record 
indicating the veteran currently has a hydrocele that is 
causally or etiologically related to his service in the 
military.


CONCLUSIONS OF LAW

1.  Residuals of a back, neck, and shoulder injury were not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).

2.  A hydrocele was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  


Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the RO did provide the appellant with notice in 
April 2003 and April 2004, prior to the initial decision on 
the claims in June 2004, as well as in January 2007.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the April 2003, April 2004, and January 2007 
notice letters stated that in order to establish service 
connection the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service. 

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2003, April 2004, and 
January 2007 notice letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2003, April 2004, ad January 2007 letters notified the 
veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  It was also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
letters indicated that it was the veteran's responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

In addition, a March 2006 letter, as well as the January 2007 
letter, explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman. 

The Board does observe that this latter portion of the duty 
to notify regarding the assignment of disability ratings and 
effective dates was satisfied subsequent to the initial 
rating decision on the claims in June 2004.  However, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have cured the error in the timing of notice.  The 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  In addition, the RO 
readjudicated the case in an August 2006 SOC after the notice 
was provided in the March 2006 letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Thus, it is not prejudicial to the veteran for the 
Board to proceed in deciding this appeal, as the timing error 
did not affect the essential fairness of the adjudication.  
Therefore, the Board finds that the notice requirements have 
been met and that VA has no further duty prior to Board 
adjudication. 

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  


Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  The veteran 
was also afforded a VA examination in May 2004 in connection 
with his claim for service connection for residuals of a 
back, neck, and shoulder injury.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a hydrocele.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for a hydrocele because such an 
examination would not provide any more pertinent information 
than is already associated with the claims file.  As will be 
explained, the veteran has not been shown to have had a 
disease, event, or injury during active military service.  
The record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no event, injury, or 
disease in service to which a current disorder could be 
related, the Board finds that a VA examination is 
unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal, and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  All available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.


Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid. 38 C.F.R. § 3.303(d) (2007). 





Analysis

Service Connection of Residuals of a Back, Neck and Shoulder 
Injury

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for residuals 
of a back, neck, and shoulder injury.  The Board does observe 
that the veteran complained of back pain in February 1971, 
but a physical examination at that time was normal.  
See 38 C.F.R. § 3.303(b) (isolated findings in service are 
insufficient to establish chronicity).  He also sought 
treatment in October 1971 after falling down the stairs.  
However, the veteran did not have any diagnosed back, neck or 
shoulder problems at that time.  Instead, he was diagnosed 
with a laceration on his right arm.  In fact, the veteran's 
service medical records are entirely negative for any 
treatment or diagnosis of a back, neck, or shoulder disorder, 
and his January 1972 separation examination found his spine 
and upper extremities to be normal.  Moreover, the veteran 
did not seek treatment for a back, neck, or shoulder disorder 
immediately following service or for many years thereafter.  
Therefore, the Board finds that residuals of a back, neck, 
and shoulder injury did not manifest n service or for many 
years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a back, 
neck, or shoulder disorder, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a back, neck, or shoulder disorder is itself evidence which 
tends to show that the disorders did not have their onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a back, 
neck, and shoulder disorder manifested during active duty 
service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis to the 
veteran's military service.  As discussed above, the veteran 
did have not any complaints, treatment, or diagnosis of a 
back, neck, or shoulder disorder for many years following his 
separation from service. 

In addition, the medical evidence of record indicates that 
the veteran had several post-service injuries to his back, 
neck, and shoulders due to a fall in 1983 and multiple motor 
vehicle accidents in 1986, 1988, and 1992.  The veteran was 
diagnosed with back strains in 1983 and 1986, and after his 
1988 injury, he was diagnosed with contusions of his back and 
neck.  In 1992, the veteran was found to have a cervical 
sprain and lumbosacral pain due to a motor vehicle accident.  
Indeed, the Board points out that the veteran did not 
attribute his claimed disabilities to his military service 
until he filed his claim for service connection in 2003.  
Until then, he attributed his claimed disabilities to his 
multiple post-service motor vehicle accidents and related 
traumas.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence, which weighs against the claim).  

The Board also finds it significant that there is no 
competent clinical evidence that relates the veteran's 
claimed back, neck, and shoulder disabilities to his military 
service.  See  Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  In this regard, the Board notes that 
none of the veteran's treating providers found that the 
veteran's claimed disabilities are related to his military 
service.  Moreover, the May 2004 VA examiner opined that the 
veteran's back, neck, and shoulder problems were less likely 
as not a result of his injuries in the military.  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's residuals of a 
back, neck, and shoulder injury are the result of his service 
in the military.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

Therefore, the only evidence portending that the veteran has 
residuals of a back, neck, and shoulder injury related to his 
military service comes from him personally.  As a layperson, 
the veteran simply does not have the necessary medical 
training and/or expertise to diagnose or determine the 
etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  As such, his allegations alone 
have no probative value without medical evidence 
substantiating them.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a back, neck, and 
shoulder injury.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a back, neck, and shoulder injury 
is not warranted.


Service Connection for a Hydrocele

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a 
hydrocele.  At the outset, the Board acknowledges the October 
1973 treatment records indicating that the veteran's 
hydrocele was likely present since childhood even though it 
was not discovered until the veteran was injured in a drunken 
brawl.  However, the presumption of soundness applies because 
his induction examination did not note a hydrocele, and the 
presumption has not been rebutted.  Therefore, the Board's 
analysis must turn to the issue of whether a current 
hydrocele was incurred during the veteran's active service. 
See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004) (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence). 
VAOPGCPREC 3-03 (July 16, 2003).

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a hydrocele, and his 
January 1972 separation examination did not find any 
pertinent abnormalities.  Moreover, the veteran did not seek 
treatment immediately following service or for many years 
thereafter.  The Board finds this gap in time significant, 
and, as noted above with regard to the claim for service 
connection for residuals of a back, neck, and shoulder 
injury, it weighs against the existence of a link between the 
veteran's hydrocele and his time in service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that a hydrocele did not manifest 
during his period of service or for many years thereafter 
thereafter.

In addition to the lack of evidence showing a hydrocele 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link a current 
disorder to his military service.  While the Board 
acknowledges that the veteran was diagnosed with a hydrocele 
in 1973 for which he underwent surgery, the Board points out 
that there is no medical evidence of record relating his 
hydrocele to his military service.  As noted above, the 
medical evidence does not show that there was an event, 
disease, or injury in service to which a current disorder 
could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease). 

There is currently no persuasive medical nexus evidence of 
record indicating the veteran's hydrocele is the result of 
his service in the military.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, the only evidence portending that the veteran has 
a hydrocele related to his military service comes from the 
veteran himself.  As a layperson, the veteran simply does not 
have the necessary medical training and/or expertise to 
diagnose or determine the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations alone have no probative value 
without medical evidence substantiating them.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for hydrocele.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a hydrocele is not warranted.



ORDER

Entitlement to service connection for residuals of a back, 
neck, and shoulder injury is denied.

Entitlement to service connection for a hydrocele is denied.


REMAND

Reason for Remand:  To afford the veteran VA examinations.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The duty to 
assist the claimant includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for bilateral hearing loss and tinnitus.  
The veteran's service personnel records indicate that his 
specialty was a light weapons infantryman, and he received a 
Sharpshooter M16 Badge.  As such, it appears that the veteran 
may have been exposed to acoustic trauma in service.  In 
addition, VA medical records dated in August 2006 indicate 
that the veteran had decreased hearing and ringing in his 
ears.  However, the evidence of record does not include a 
medical opinion based on a review of the veteran's claims 
file that addresses whether he currently has hearing loss or 
tinnitus that is causally or etiologically related to his 
military service.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of any and all hearing 
loss and tinnitus that may be present.

In addition, the Board notes that the veteran was afforded a 
VA examination in May 2004 in connection with his claim for 
an acquired psychiatric disorder.  The examiner diagnosed the 
veteran with obsessive/compulsive disorder and opined that 
the veteran's military service did not create the disorder.  
However, the examiner based his opinion on his finding that 
the veteran's anxiety disorder existed prior to his induction 
into service.  The Board notes that veteran's September 1970 
induction examination did not find the veteran to have any 
psychiatric abnormalities, and as such, the presumption of 
soundness applies.  Therefore, the Board finds that an 
additional VA examination and medical opinion are necessary 
for the purpose of determining the nature and etiology of any 
and all acquired psychiatric disorders that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bilateral hearing loss 
and tinnitus that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, including the Maryland CNC 
test and puretone audiometry test.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service personnel records, service 
medical records, and post-service 
treatment records.   If the veteran is 
found to meet VA standards for hearing 
loss and/or is diagnosed with tinnitus, 
the examiner should indicate whether it 
is at least as likely as not that the 
disorder is causally or etiologically 
related to his military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorder that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the veteran's service medical 
records.  The examiner should note that 
there is a legal question in this case 
to be resolved by the adjudicator as to 
whether an acquired psychiatric disorder 
existed prior to service.  Therefore, 
for the purpose of providing medical 
information which may be needed in the 
case, the examiner is asked to assume 
that the veteran did not have a 
psychiatric disorder that pre-existed 
service in rendering his or her 
opinions.

The examiner should identify all current 
acquired psychiatric disorders.  For 
each disorder identified, the examiner 
should render an opinion as to whether 
it is at least as likely as not that the 
disorder is causally or etiologically 
related to the veteran's symptomatology 
in service or is otherwise related to 
his military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence. I f the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the appellant unless he is notified.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


